Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered March 24, 1992, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
Defendant was not denied a fair trial by the denial of his request for an instruction on the problems of a cross-racial identification (People v Jenkins, 166 AD2d 237, 238, lv denied 76 NY2d 1022), and in light of the court’s adequate charge on the legal principle of identification defendant’s claim regarding admission of "negative identification” testimony and the reference made to it during summation is unpreserved for this Court’s review and we decline to reach it in the interest of *257justice. Were we to reach it, we would find it without merit. Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.